IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

MICHAEL PINCHBACK, #2246753

Vv. CIVIL CASE NO. 3:19-CV-1549-S-BK

COA 6On 6Gn Ue oon

CONROE POLICE DEPARTMENT,

ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made Findings, Conclusions, and a Recommendation
in this case. No objections were filed. The District Court reviewed the proposed findings,
conclusions and recommendation for plain error. Finding none, the Court ACCEPTS the
Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

IT IS THEREFORE ORDERED that Plaintiff is BARRED by three strikes. See 28
U.S.C. § 1915(g).

SO ORDERED.
SIGNED July 3 C3 2019.

   

UNITED STATES DISTRICT JUDGE

 

 

 
